Filed 9/8/14 P. v. Harris CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B249905

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA380163)
         v.

ANNETTE HARRIS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Dennis J. Landin, Judge. Affirmed.
         Janyce Keiko Imata Blair, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, James William
Bilderback II and Tannaz Kouhpainezhad, Deputy Attorneys General, for Plaintiff
and Respondent.
      Appellant Annette Harris was convicted by jury of the first degree murder of
Marietta Goodridge. (Pen. Code, § 187, subd. (a).)1 Appellant sought disclosure
of juror information after learning that the jurors conducted what she contended
was an unauthorized experiment during jury deliberations. The trial court found
that the jurors had not conducted an unauthorized experiment and accordingly
denied her motion. Appellant contends that the trial court abused its discretion in
so ruling. We disagree and affirm the judgment.


              FACTUAL AND PROCEDURAL BACKGROUND
Prosecution Evidence
      Goodridge lived in a house on Budlong Avenue with her son, Victor
Goodridge.2 Appellant was Victor’s girlfriend and occasionally stayed at
Goodridge’s house. Goodridge was 72 years old. Her grandson, Jonathan Cole,
and his former girlfriend, Inalee Thomas, lived in Goodridge’s home occasionally,
but Goodridge told them to move out on January 6, 2011, after Goodridge had a
dispute with Cole about money.
      On January 16, 2011, at approximately 9:30 a.m., Cole and Thomas stopped
at Goodridge’s house on their way to church. Cole went inside the house to cook
something and to get a change of clothes, and he overheard appellant telling
Goodridge bad things about Cole. Cole became upset and told appellant to leave.
Cole went outside and told Thomas, who was waiting in the car, to “go inside and
basically shut [appellant] up.” Goodridge told Cole and Thomas to go to church,
so they left and went to church.

1
      All further statutory references are to the Penal Code unless otherwise specified.
2
      We will refer to Victor Goodridge by his first name in order to avoid confusion.

                                            2
      Enrique Meyers lived in a house across the street from Goodridge and was
sitting on his front porch on the day of Goodridge’s murder. He saw Cole and
Thomas drive up and park their car, and he saw Cole go inside Goodridge’s house.
Meyers saw Cole come outside and yell at Thomas to “go inside the house and tell
this girl to shut up.” Shortly after Thomas went into Goodridge’s house, Meyers
saw Cole and Thomas come back out and leave for church. After Cole and
Thomas left, Meyers saw Goodridge come out her front door and yell, “Get the
hell out of my house,” then go back inside the house.
      Cole and Thomas returned to Goodridge’s house after church, and Cole went
inside the house. When Cole entered the house, he saw Goodridge face down on
the floor, with blood on the back of her head. He started screaming and ran out of
the house and told Thomas his grandmother was dead. Thomas went in the house,
saw Goodridge, and called 911 from a phone in the living room. The china cabinet
in the living room had been knocked over.
      Cole and Thomas heard noises from Victor’s room in the back of the house,
so Cole went to investigate. Cole held a chair and asked if anyone was there. Cole
initially did not see anyone when he went into Victor’s room, but then appellant
emerged from under the blankets on Victor’s bed. Cole told appellant his
grandmother was dead and told her to go outside.
      In order to enter the living room from the bedroom, appellant needed to
crawl under the overturned cabinet. When appellant went to the living room and
saw Goodridge, she fell on the floor next to the body and said, “Grandmother.”
Cole told appellant not to touch the body and to go outside.
      After going outside, Cole noticed blood stains on appellant’s clothing,
scratches on her face, and blood “splats” on her neck. Appellant told officers that
she had not seen anything because she was sleeping. Sergeant Christopher

                                         3
Mayberry of the Los Angeles Police Department noticed that appellant had an
abrasion on her lip, discoloration on her forehead, and an injury on her neck.
      Detective Charles Geiger similarly noticed that appellant had injuries on her
face, neck, and hands. Detective Geiger also saw that appellant was not wearing
any shoes and that her clothes were stained with blood.
      Officers found no evidence of forced entry into the home.
      Victor testified that he left Goodridge’s house at 6:30 on the morning of the
murder and that Goodridge was alone in the house when he left. He spent the day
at a friend’s house, and when he returned around 2:00 p.m., he saw numerous
police cars.
      Police criminalists collected evidence at the scene, including the following:
bloody scissors near Goodridge’s body, shoes in the back bedroom with blood on
them, hair-like material in Goodridge’s hand, and a candlestick holder that tested
positive for blood stains. A DNA analysis of a swab from the candlestick holder
indicated two contributors. The major contributor was Goodridge, and the minor
contributor was appellant. The criminalists also found blood on the door, walls,
furniture, and ceiling.
      The People introduced extensive testimony and photographs regarding the
blood found in the house, on items in the house, and on appellant’s clothing. In
particular, retired Los Angeles Police Department Detective Richard Marks
testified that there were blood stains, not spatter, on the front and back of
appellant’s jeans. There were blood stains on the sleeve and left side of her shirt,
and blood spatter on the back of her shirt. Detective Marks opined that the blood
spatter on the back of appellant’s shirt indicated that she was bent forward,
swinging a bloody object downward, casting blood off onto the back of her shirt.
He pointed out that, when appellant came out of Victor’s room, she was wearing

                                           4
socks, and there was no blood on her socks. However, tennis shoes found in the
bedroom next to the bed had blood on them. Blood spatter on the shoes suggested
that they were spattered with a “bleeding source” on the floor. Detective Marks
found it significant that there was no blood on the soles of the shoes, explaining
that, if a person stepped in a puddle of blood, there would be blood spatter on the
opposite pant leg. There was blood spatter inside appellant’s left ear.


Defense Evidence
      On January 9, 2011, a week before her murder, Goodridge went to a Los
Angeles Police Department station to report criminal threats made against her by
her grandson, Cole. She reported that, on January 6, she argued with Cole about
money and chores and told him to leave her house. Before leaving, Cole told her,
“I’m going to burn the house down with you in it.”
      Appellant presented evidence that there was no fingerprint evidence linking
her to the murder.
      Appellant testified on her own behalf. She testified that she and Cole
arrived at Goodridge’s house at approximately the same time on January 16, 2011,
and that Goodridge answered the door. Appellant went into Victor’s room, fell
asleep, and was awakened when Cole came into the room. Cole told her to go into
the living room, where she saw Goodridge. Because of the overturned cabinet,
Cole walked through the kitchen to get to the living room, but appellant crawled
under the overturned cabinet to get from the bedroom to the living room.
Appellant denied killing Goodridge.
      Appellant explained that the scratches on her neck were caused by dogs that
belonged to a friend who lived in the neighborhood. On the morning of
Goodridge’s murder, shortly before appellant went to Goodridge’s house, she was

                                          5
sitting on her friend’s step waiting for him when his dogs came out and jumped on
her.


Procedural Background
       Appellant was charged in an amended information with one count of
murder. The information alleged that appellant personally inflicted great bodily
injury upon Goodridge, who was 70 years of age or older, and that appellant
personally used a deadly and dangerous weapon. (§§ 12022.7, subd. (c), 12022,
subd. (b)(1).)
       The jury found appellant guilty and found true the allegation that appellant
personally used a deadly and dangerous weapon.3
       Appellant filed a petition for access to personal juror information pursuant to
Code of Civil Procedure section 237. In support of her petition, appellant filed a
declaration from Erin Dixon, a Deputy Alternate Public Defender who was a
colleague of appellant’s counsel. Dixon stated that, after trial, she asked the jurors
if they would be willing to speak with her. Several jurors told her that the jury
initially was split six to six, but that one of the jurors then “suggested that they put
a picture of [appellant’s] jeans on top of a picture of [her] shoes to see if the blood
would ‘match.’ [¶] The jurors then stated that after they put a picture of
[appellant’s] jeans on top of a picture of [her] shoes, they were satisfied that the
blood ‘matched.’” Dixon “did not ask the jurors what they meant by ‘match.’”
Appellant contended that defense counsel needed to interview the jurors to support
her new trial motion, which would include the issue of juror misconduct.



3
       The allegation that Goodridge was 70 years of age or older was not submitted to
the jury.

                                            6
      After hearing argument on the motion, the trial court denied appellant’s
request for personal juror information. The court reasoned that the jurors had not
conducted an experiment but instead had merely compared photographs that were
in evidence.
      The trial court denied appellant’s motion for a new trial. The court
sentenced appellant to a term of 25 years to life on the murder count, plus one year
for the personal use of a deadly weapon, for a total of 26 years to life. Appellant
filed a timely notice of appeal.


                                    DISCUSSION
      Appellant contends that the trial court abused its discretion in denying her
motion for disclosure of juror information. She argues that she made a prima facie
showing that the jurors engaged in an improper experiment that constituted jury
misconduct. We disagree.
      Appellant’s request for juror information is governed by Code of Civil
Procedure sections 206 and 237. “After a jury’s verdict is recorded in a criminal
jury proceeding, the court’s record is ‘sealed,’ meaning all ‘personal juror
identifying information of trial jurors . . . consisting of names, addresses, and
telephone numbers,’ is extracted or otherwise removed from the court record.
[Citation.] Pursuant to Code of Civil Procedure section 206, subdivision (g), ‘a
defendant or defendant’s counsel may . . . petition the court for access to personal
juror identifying information within the court’s records necessary for the defendant
to communicate with jurors for the purpose of developing a motion for new trial or
any other lawful purpose.’ . . . ‘The court shall set the matter for hearing if the
petition and supporting declaration establish a prima facie showing of good cause
for the release of the personal juror identifying information . . . .’” (People v.

                                           7
Carrasco (2008) 163 Cal.App.4th 978, 989 (Carrasco), citing Code Civ. Proc.,
§ 237, subds. (a)(2)–(3), (b).) “Denial of a petition filed pursuant to Code of Civil
Procedure section 237 is reviewed under the deferential abuse of discretion
standard. [Citations.]” (Id. at p. 991.)
      In People v. Collins (2010) 49 Cal.4th 175 (Collins), the California Supreme
Court explained the framework for analysis of a jury misconduct claim based on
experimentation: “‘It is a fundamental rule that all evidence shall be taken in open
court and that each party to a controversy shall have knowledge of, and thus be
enabled to meet and answer, any evidence brought against him. It is this
fundamental rule which is to govern the use of exhibits by the jury. They may use
the exhibit according to its nature to aid them in weighing the evidence which has
been given and in reaching a conclusion upon a controverted matter. They may
carry out experiments within the lines of offered evidence, but if their experiments
shall invade new fields and they shall be influenced in their verdict by discoveries
from such evidence which will not fall fairly within the scope and purview of the
evidence, then, manifestly, the jury has been itself taking evidence without the
knowledge of either party, evidence which it is not possible for the party injured to
meet, answer, or explain.’ [Citation.] . . .
      “Not every jury experiment constitutes misconduct. Improper experiments
are those that allow the jury to discover new evidence by delving into areas not
examined during trial. The distinction between proper and improper jury conduct
turns on this difference. The jury may weigh and evaluate the evidence it has
received. It is entitled to scrutinize that evidence, subjecting it to careful
consideration by testing all reasonable inferences. It may reexamine the evidence
in a slightly different context as long as that evaluation is within the ‘“scope and
purview of the evidence.”’ [Citation.] What the jury cannot do is conduct a new

                                            8
investigation going beyond the evidence admitted.” (Collins, supra, 49 Cal.4th at
pp. 243, 249.) Pursuant to the framework set forth in Collins, we conclude that the
trial court did not abuse its discretion in denying appellant’s motion for disclosure
of juror information.
      As explained above, appellant’s motion was supported by Dixon’s
declaration, stating that several jurors told her the jury was evenly split until they
placed a picture of appellant’s jeans on top of a picture of her shoes and decided
that the blood “matched.” The trial court found that appellant failed to establish a
prima facie showing of misconduct. The court explained that, “In my view in this
case, the jurors did, according to the declaration, what jurors are expected to do,
and that is to examine the evidence, and in this case they compared photographs
that were in evidence. Either counsel could have done the same comparison in
front of them during argument, or during presentation of the evidence, and the fact
that they gleaned something from that comparison that the parties didn’t expect or
didn’t mention, does not mean they conducted an improper experiment.”
      Collins discussed various cases to illustrate “the distinction between an
experiment that results in the acquisition of new evidence, and conduct that is
simply a ‘more critical examination’ of the evidence admitted. The former is
misconduct; the latter is not.” (Collins, supra, 49 Cal.4th at p. 244.) The jury’s
conduct here, comparing the two photographs, falls into the category of “conduct
that is simply a ‘more critical examination’ of the evidence admitted,” and
therefore did not constitute misconduct. (Ibid.)
      People v. Bogle (1995) 41 Cal.App.4th 770 (Bogle) is instructive. In Bogle,
a safe belonging to the murder victims and a set of keys belonging to the defendant
were admitted into evidence. The defendant testified and identified each key but
did not say that any of the keys opened the victims’ safe. During jury

                                           9
deliberations, the jury inserted one of the keys into the safe and unlocked it. On
appeal, the defendant claimed the trial court erred in denying his motion for a
mistrial, which argued that the jury conducted a prohibited experiment. The
appellate court affirmed, reasoning that the jury’s “[p]alpation of the safe and the
keys was ‘within the lines of offered evidence.’ [Citation.]” (Id. at p. 779.) The
court rejected the defendant’s argument that “the experiment invaded a ‘new field’
not presented at trial. [Citation.]” (Id. at p. 779.) The jury “was entitled to
determine, from the evidence it was given, the character and extent of the
defendant’s relationship to the safe. Trying the keys on the safe was an exercise in
that pursuit, not a foray into a new field.” (Id. at p. 780.)
      Similar to the evidence in Bogle, the photographs of appellant’s jeans and
shoes “were both properly introduced into evidence and, thus, were properly given
to the jury for examination.” (Bogle, supra, 41 Cal.App.4th at p. 779.) By
comparing the photographs to determine if the blood “matched,” the jurors here
merely “reexamined the evidence in a slightly different context as an aid in
reaching a verdict. [Citation.]” (Id. at p. 781.)
      Appellant’s reliance on People v. Vigil (2011) 191 Cal.App.4th 1474 (Vigil)
is unavailing. In Vigil, one of the jurors admitted that he conducted an experiment
at home to see how difficult it would be for a right-handed person to raise a rifle
and point it out the window of a passenger seat of a car. During deliberations, he
told the other jurors that, after sitting in his car as a passenger and using a
broomstick to pretend he was shooting at a house, he decided that the shooting was
intentional and deliberate. On appeal from the denial of the defendant’s motion for
new trial, the court explained that the distinction between permitted jury
deliberations and jury misconduct “usually turns on whether the juror’s
investigation stayed within the parameters of admitted evidence or created new

                                           10
evidence, which the injured party had no opportunity to rebut or question.” (Id. at
p. 1484.) The court found that the juror’s experiment “crossed the line into
misconduct.” (Id. at p. 1486.) Not only did the juror “conduct[] an experiment in
the absence of his fellow jurors and outside the courtroom with respect to a crucial
issue in the case,” but his experiment “ignored several variables that could have
skewed the results,” such as the defendant’s height and weight, the characteristics
of the interior of the car, and even whether the defendant was right or left handed.
(Ibid.)
          The conduct of the jury in Vigil is very different from the jury conduct
alleged here. Here, the jurors did not rely on an extraneous item not admitted into
evidence, such as the broomstick in Vigil. Nor did they conduct an experiment
outside the court in reliance on variables and assumptions outside the scope of the
evidence. Instead, the jurors’ comparison of the blood in the two photographs is
similar to “cases that merely involve careful examination of exhibits or conducting
a test or demonstration that did not stray beyond the admitted evidence.” (Vigil,
supra, 191 Cal.App.4th at p. 1486.)
          Appellant contends that the jurors’ comparison of the photographs “was not
a use in keeping with the testimony of the prosecution witnesses,” because they
“did not scrutinize the evidence for the purpose for which each was admitted.”
Appellant does not explain how the jurors’ scrutiny of the photographs, which
were admitted to establish her guilt of the offense, constituted an improper
experiment. As Collins explained, “[t]he jury may weigh and evaluate the
evidence it has received. It is entitled to scrutinize that evidence, subjecting it to
careful consideration by testing all reasonable inferences. It may reexamine the
evidence in a slightly different context as long as that evaluation is within the
‘“scope and purview of the evidence.”’ [Citation.]” (Collins, supra, 49 Cal.4th at

                                            11
p. 249.) The jurors here did not stray outside the scope and purview of the
evidence. Instead, they “performed tests in the jury room that were confined to the
evidence admitted at trial. [Citations.]” (Vigil, supra, 191 Cal.App.4th at pp.
1485-1486.)
       Because appellant’s motion did not show that the jury conducted an
improper experiment, she failed to establish a prima facie showing of good cause
for the release of the personal juror identifying information. (Carrasco, supra, 163
Cal.App.4th at p. 989.) The trial court accordingly did not abuse its discretion in
denying her motion.4


                                    DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 WILLHITE, J.


              We concur:




              EPSTEIN, P. J.                     EDMON, J.*

4
       Appellant’s suggestion that the trial court erred in relying on a depublished
opinion is unmeritorious. The record indicates that the court relied on the principles
established by Collins in making its decision.

*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
 to article VI, section 6 of the California Constitution.
                                              12